                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



WEB SAIGON US LLC and                            No. 3:21-cv-00065-HZ
NGUYEN BA HOANG LONG,
                                                 OPINION & ORDER
                     Plaintiffs,

      v.

U.S. CITIZENSHIP AND IMMIGRATION
SERVICES and DONNA CAMPAGNOLO,
Director, California Service Center,

                     Defendants.

Lindsay Hanson
Jamie Langton
FOUR CORNERS IMMIGRATION LAW LLC
1050 SW 6th Avenue, Suite 1100
Portland, OR 97204

      Attorneys for Plaintiffs




1 – OPINION & ORDER
Joshua Samuel Press
Vanessa Molina
U.S. DEPARTMENT OF JUSTICE, CIVIL DIVISION
Office of Immigration Litigation
Ben Franklin Station, P.O. Box 868
Washington, DC 20005

       Attorneys for Defendants

HERNÁNDEZ, District Judge:

       Plaintiffs Web Saigon US LLC (“Web Saigon”) and Nguyen Ba Hoang Long bring this

case challenging the decision of Defendants U.S. Citizenship and Immigration Services

(“USCIS”) and Donna Campagnolo to deny Plaintiffs’ L-1B visa petition. Plaintiffs bring their

claims under the Administrative Procedure Act, 5 U.S.C. § 701, et seq.; the Mandamus Act, 28

U.S.C. § 1361; and the Declaratory Judgment Act, 28 U.S.C. § 2201(a). The parties filed cross

motions for summary judgment on Plaintiffs’ claims. For the reasons that follow, the Court

grants Defendants’ motion and denies Plaintiffs’ motion.

                                       BACKGROUND

       Plaintiff Web Saigon petitioned for a temporary work visa for Plaintiff Long, an

employee of its Vietnamese affiliate company Web Saigon Co., LTD (“Web Saigon Vietnam”).

Organized in 2020, Plaintiff Web Saigon is a relatively new corporation headquartered in

Oregon. Compl. ¶ 4. Like its Vietnamese affiliate, Plaintiff Web Saigon provides web

development and programming services to e-commerce businesses with its strategic partner

Forix, LLC (“Forix”), a digital agency specializing in e-commerce. Plaintiff Web Saigon was

created to establish a presence in the United States and bring their web development services

closer to Forix. CAR 60. Forix does not have any web developers on staff in the United States

and, instead, uses developers employed by Web Saigon Vietnam for web and app development.

CAR 60–61. Using an open-source tool called Magento, Web Saigon Vietnam’s developers



2 – OPINION & ORDER
develop, maintain, and improve on Forix’s custom Magento modules. CAR 61–62. These

Magento modules are directories containing files related to specific business features that can

improve an e-commerce website by making them “more flexible, more user-friendly, and more

memorable by adding unique features” for things like payment, shipping, and checkout. CAR 62.

       Plaintiff Long has been employed as a senior developer by Web Saigon Vietnam since

December 2017. Compl. ¶ 6; CAR 430. In this capacity, Plaintiff Long has gained knowledge of

the “process and procedures involved in the partnership between Web Saigon . . . and Forix” and

the “custom Magento modules developed by both Forix and Web Saigon Vietnam.” CAR 64.

Through this knowledge, Plaintiff Long can quickly troubleshoot and resolve issues with the

custom Magento modules as well as develop and improve the custom modules. CAR 64. It took

Plaintiff Long approximately one and a half years of training to gain this knowledge. CAR 66.

Plaintiff Long’s knowledge of Magento and the strategic partnership is also unique within Web

Saigon Vietnam because he has travelled to the United States on multiple occasions to meet with

Forix and “better understand the process and modules.” CAR 65–66.

       On September 9, 2020, Plaintiffs filed a L-1B petition on Plaintiff Long’s behalf. The L-

1B petition seeks to reclassify Plaintiff Long as an “intracompany transferee with specialized

knowledge as a Senior Developer” through September 12, 2021. CAR 39–49.1 The petition

included, among other things, letters from executives at Web Saigon Vietnam and Plaintiff Web

Saigon regarding the knowledge required by the senior developer position, examples of Plaintiff

Long’s work, pay stubs for Plaintiff Long, and Plaintiff Long’s certifications and educational

documents. CAR 56–59. Approximately one week later, Defendant USCIS issued a Request for




1
 The Certified Administrative Record (“CAR”) was filed with the Court on March 19, 2021.
ECF 26.


3 – OPINION & ORDER
Evidence (“RFE”) seeking additional information from Plaintiffs to determine Plaintiff Long’s

eligibility for the L-1B visa. CAR 517–25. The identified deficiencies in the petition included,

among others: (1) whether the position in Vietnam involved specialized knowledge; (2) whether

Plaintiff Long had the requisite specialized knowledge to perform the intended services in the

United States; and (3) whether the position in the United States involves specialized knowledge.

CAR 520–23. Three months later, on December 9, 2020, Plaintiffs responded to the RFE with

additional evidence, including additional letters from executives and samples of the custom

modules. CAR 535–609. On December 15, 2020, Defendant USCIS denied Plaintiffs’ petition.

It determined that Plaintiffs still had not demonstrated that the positions abroad and in the United

States involved specialized knowledge for at least one year or that Plaintiff Long possessed that

knowledge. CAR 6–16.

       On January 15, 2021, Plaintiffs filed this case seeking review of Defendants’ denial of the

L-1B petition. Compl., ECF 1. On March 4, 2021, Plaintiffs sought a temporary restraining order

and preliminary injunction to defer any adverse immigration consequences until the case is

resolved. Pl. Mot. TRO, ECF 15. The Court denied Plaintiffs’ motion. Min. Proceedings, ECF

22. In lieu of proceeding with a preliminary injunction, the parties filed cross motions for

summary judgment.

                                          STANDARDS

       Summary judgment is appropriate if “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “When a party

seeks review under the APA, the district court ‘sits as an appellate tribunal’ and the ‘entire case

on review is a question of law.’” Aguilar v. Neufeld, 3:18-cv-01793-AC, 2020 WL 3351331, at




4 – OPINION & ORDER
*3 (D. Or. Feb. 27, 2020) (quoting Am. Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1083 (D.C.

Cir. 2001)).

        Agency action “must be upheld on review unless it is ‘arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with the law.’” San Luis & Delta-Mendota Water

Auth. v. Jewell, 747 F.3d 581, 601 (9th Cir. 2014) (quoting 5 U.S.C. § 706(2)(A)). A decision is

arbitrary and capricious if the agency does not “examine the relevant data and articulate a

satisfactory explanation for its action including a rational connection between the facts found and

the choice made.” Motor Vehicles Mfrs. Ass'n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463

U.S. 29, 43 (1983) (citation and internal quotation marks omitted).

        While the court “may not supply a reasoned basis for the agency’s action that the agency

itself has not given . . . [it] will uphold a decision of less than ideal clarity if the agency’s path

may reasonably be discerned.” Bowman Transp., Inc. v. Arkansas-Best Freight Sys., Inc., 419

U.S. 281, 285-86 (1974). “The agency’s factual findings are reviewed for substantial evidence.”

Family Inc. v. U.S. Citizenship & Immigration Servs., 469 F.3d 1313, 1315 (9th Cir. 2006).

Agency action is presumed valid, Cal. Wilderness Coal. v. U.S. Dep't of Energy, 631 F.3d 1072,

1084 (9th Cir. 2011), and courts “will not disturb the agency's findings under this deferential

standard unless the evidence would compel a reasonable finder of fact to reach a contrary result.”

Family Inc., 469 F.3d at 1315 (citation and internal quotation marks omitted).

                                            DISCUSSION

        Plaintiffs in this case challenge Defendants’ denial of Plaintiffs’ petition for an L-1B visa.

Under the Immigration and Nationality Act, 8 U.S.C. § 1101, et seq. (the “Act”), USCIS is

permitted to promulgate regulations concerning the admission of nonimmigrant aliens. See 8




5 – OPINION & ORDER
U.S.C. § 1184. One class of nonimmigrant alien is foreign nationals seeking temporary

employment opportunities in the United States:

       an alien who, within 3 years preceding the time of his application for admission
       into the United States, has been employed continuously for one year by a firm or
       corporation or other legal entity or an affiliate or subsidiary thereof and who seeks
       to enter the United States temporarily in order to continue to render his services to
       the same employer or a subsidiary or affiliate thereof in a capacity that is
       managerial, executive, or involves specialized knowledge.

Id. at § 1101(a)(15)(L) (emphasis added). Those seeking a visa on the basis of their employee’s

“specialized knowledge” are L-1B petitioners.

       “Specialized knowledge” is defined in the Act as: “special knowledge of the company

product and its application in international markets or . . . an advanced level of knowledge of

processes and procedures of the company.” 8 U.S.C. § 1184(c)(2)(B). USCIS regulations give

limited additional guidance on what constitutes “specialized knowledge” because the

implementing regulation “largely parrots, rather than interprets, the key statutory

language.” Fogo De Chao (Holdings) Inc. v. U.S. Dep't of Homeland Sec., 769 F.3d 1127, 1136

(D.C.Cir. 2014). USCIS regulations interpret “specialized knowledge” as follows:

       Specialized knowledge means special knowledge possessed by an individual of the
       petitioning organization's product, service, research, equipment, techniques,
       management, or other interests and its application in international markets, or an
       advanced level of knowledge or expertise in the organization's processes and
       procedures.

8 C.F.R. § 214.2(l)(ii)(D). In addition to demonstrating one continuous year of employment with

the petitioning entity during the prior three years, proof of specialized knowledge under the

regulations requires the petitioner to show that the position abroad and in the United States

involve specialized knowledge.2 8 C.F.R. § 214.2(l)(3)



2
 There are additional requirements for the L-1B classification in the case of affiliates and new
businesses, but those issues are not currently in dispute.


6 – OPINION & ORDER
       In August 2015, USCIS issued a Policy Memorandum on L-1B Adjudications Policy. See

PM-602-0111.3 The memo specifically provides, among other things, guidance and clarification

on how L-1B petitioners can demonstrate an employee possesses specialized knowledge.

Looking to their dictionary definitions, USCIS distinguishes between special and advanced

knowledge as follows:

           •   special knowledge, which is knowledge of the petitioning organization’s
               product, service, research, equipment, techniques, management, or other
               interests and its application in international markets that is distinct or
               uncommon in comparison to that generally found in the particular industry;
               or

           •   advanced knowledge, which is knowledge of or expertise in the petitioning
               organization’s specific processes and procedures that is not commonly
               found in the relevant industry and is greatly developed or further along in
               progress, complexity and understanding than that generally found within
               the employer.

Id. at 7. Factors that may be considered in determining whether knowledge is specialized

include: (1) whether the beneficiary’s knowledge normally can be gained only through prior

experience with the petitioning organization; (2) whether the knowledge can be easily transferred

or taught to another individual without significant economic cost or inconvenience; and (3)

whether the knowledge is of a process or product that is sophisticated or complex. Id. at 8. In

evaluating claims of specialized knowledge, USCIS will look to—among other things—

documentation of training, work experience, or education; evidence of impact the transfer would

have on the petitioning organization’s U.S. operations; in-house training records; and contracts,

statements of work, or other documentation showing that the beneficiary possesses knowledge

that is particularly beneficial to the organization’s competitiveness in the marketplace. Id. at 12.




3
 The Policy memo can be found at https://www.uscis.gov/sites/default/files/document/memos/L-
1B_Memorandum_8_14_15_draft_for_FINAL_4pmAPPROVED.pdf


7 – OPINION & ORDER
       The burden of proof of eligibility rests with the applicant. 8 U.S.C. § 1361. “Except

where a different standard is specified by law, a petitioner or applicant in administrative

immigration proceedings must prove by a preponderance of evidence that he or she is eligible for

the benefit sought.” Matter of Chawathe, 25 I. & N. Dec. 369, 375 (AAO 2010). Even if an

officer has some doubt about a claim, the petitioner will have satisfied the standard of proof if

they submit relevant, probative, and credible evidence, considered “individually and within the

context of the totality of the evidence,” that leads to the conclusion that the claim is “more likely

than not” or “probably” true. Id. at 376.

       Plaintiffs and Defendants both move for summary judgment. Plaintiffs’ argument

consists of two parts. First, Plaintiffs contend that Defendant USCIS “made many incorrect

statements throughout the Denial,” which had a significant impact on the ultimate decision. Pl.

Mot. 1–2, 6. Second, Plaintiffs argue that Defendants “disregarded extensive and probative

evidence” supporting the “specialized knowledge” component of the visa application. Id. at 2, 6.

Defendants respond by arguing that Plaintiffs’ argument regarding the factual inaccuracies in

their decision is “nothing more than a semantic preference” and that the record supports their

determination that Plaintiffs did not establish the “specialized knowledge” requirements of the

statute and regulations. Def. Mot. 1, 17. The Court addresses each issue in turn.

I.     Factual Misstatements

       Plaintiff first argues that the record “demonstrates that USCIS made serious factual errors

throughout the decision that directly led to each of the three grounds of denial.” Pl. Mot. 6.

Specifically, Plaintiff contends that Defendant USCIS erred with regard to key facts about

Plaintiff Web Saigon’s business, including: (1) the specialized knowledge at issue, (2) its clients,




8 – OPINION & ORDER
and (3) its services. Id. at 8–10. Plaintiff argues that these factual errors “corrupt” Defendants’

entire decision and demonstrate that the outcome of the petition was “preordained.” Id. at 6.

       First, Plaintiffs argue that Defendant USCIS “made a major error in stating what kind of

specialized knowledge [is] involved in the position and held by Plaintiff Long.” Pl. Mot. 8.

Plaintiffs assert Defendants characterize Plaintiffs’ L-1B petition as stating that Plaintiff Long’s

knowledge of Magento and his “knowledge and use of the client’s internal processes,

procedures, and methods of development” are “special.” Pl. Mot. 9 (citing CAR 015). But that is

not an accurate characterization of Defendants’ decision. While Defendants advise Plaintiffs in

their decision that the use of Magento is not “special” on its own, they also repeatedly state that

Plaintiffs’ claim of specialized knowledge involves the custom Magento modules created for and

used in their partnership with Forix. See CAR 014–15. Further, Plaintiffs have not adequately

explained why Defendants’ statement that “[k]nowledge and use of the client’s internal

processes, procedures, and methods of development is not considered special or advanced” is

erroneous, particularly in light of Plaintiffs’ own statement in the petition that Plaintiff Long has

specialized knowledge of the “process and procedures involved in the partnership between Web

Saigon and our strategic partner Forix.” CAR 015, 064. As Plaintiffs explain below, Forix is not

Plaintiff Web Saigon’s “client,” and the knowledge that Plaintiffs appear to allege is special

involves the processes and procedures involved in the partnership with Forix and not Forix’s

internal process. But, without more, this is a distinction without a difference. However phrased,

both the decision and the petition refer to the processes and procedures involved in Plaintiffs’

work with Forix.

       Second, Plaintiffs argue that USCIS “repeatedly” mischaracterized the relationship

between Plaintiffs and Forix in referring to Forix as the “client.” Pl. Mot. 9–10. It does appear




9 – OPINION & ORDER
from the decision that Defendants refer to Forix as Plaintiff Web Saigon’s client rather than its

strategic partner. See, e.g., CAR 14–15. But again, Plaintiffs have not identified why this is a

meaningful distinction under the applicable law. Whether the work was performed for Forix as a

partner or as a client does not appear to effect whether Plaintiff Long’s knowledge was

“specialized.”

       Finally, Plaintiffs argue that Defendants misstate the nature of Plaintiff Web Saigon’s

services in referring to Magento as its “product.” Pl. Mot. 10. Plaintiffs, however, do not

demonstrate how this prejudiced Plaintiffs or “tainted” Defendants’ analysis. Indeed, Defendants

appear to refer to Magento as a product, not Plaintiff Web Saigon’s product. See CAR 10, 15.

And the decision repeatedly states that Plaintiffs use the “tool called ‘Magento’ . . . to customize,

maintain, or develop the client’s websites.” CAR 010. Defendant’s decision makes clear that

they understood Magento was used by Plaintiff Web Saigon, not produced by them. Thus,

Defendants’ alleged factual misstatements do not render their decision arbitrary and capricious.

II.    Specialized Knowledge

       Plaintiffs also contend that Defendants erred in “disregard[ing] extensive and probative

evidence” supporting the “specialized knowledge” component of the visa application. Pl. Mot. 2,

6, 11. Plaintiffs rehash their arguments regarding the alleged factual errors that tainted

Defendants’ decision. Id. Plaintiffs also assert that the denial fails to address the “credible

information provided in the letters that clearly explains why Plaintiff Long’s knowledge is

uncommon in the industry” and does not explain why other evidence was not adequately

corroborating. Id. at 12. Plaintiffs finally argue that in each of the three findings on specialized

knowledge Defendant USCIS “ignored its own policy by not giving weight to these statements

involving the economic inconvenience and time sensitivity to the employer.” Id. at 26.




10 – OPINION & ORDER
       As stated above, special knowledge is “knowledge of the petitioning organization’s

product, service, research, equipment, techniques, management, or other interests and its

application in international markets that is distinct or uncommon in comparison to that generally

found in the particular industry.” PM-602-0111 at 7. Evidence of specialized knowledge can

include training, work experience, the impact that the transfer would have on the petitioning

organization, and other documentation. Id. at 12. The petitioner must prove their eligibility by a

preponderance of the evidence. Matter of Chawathe, 25 I. & N. Dec. at 375–76. In other words,

“the evidence [must] demonstrate that the applicant’s claim is ‘probably true,’ where the

determination of ‘truth’ is made based on the factual circumstances of each individual case.” Id.

at 376. In evaluating these petitions, “the director must examine each piece of evidence for

relevance, probative value, and credibility, both individually and within the context of the totality

of the evidence, to determine whether the fact to be proven is probably true.” Id.

       In Chain-Sys Corp. v. USCIS, the Central District of California affirmed the decision of

USCIS denying an L-1B visa.4 Case No. 2:15-cv-01466, SVW-JC, 2016 WL 285037 (C.D. Cal.

Jan. 12, 2016). There, the petitioner sought to transfer a senior project manager to the United

States to assist with work on one of its software products. Id. at *1. The agency found that there

was evidence that beneficiary was “competent in the use and application of [the petitioner’s]

tools, processes, procedures, and methodologies,” but that the petitioner had not adequately

“explained and evidenced how this proficiency equates to specialized knowledge” as “other



4
 The agency decision in Chain-Sys predated the 2015 Policy Memorandum applicable to this
case. 2016 WL 285037, at *2 n.2. The guidance applicable to both cases, however, appears to be
substantively similar. The 2015 Policy Memorandum superseded and rescinded prior
memoranda, but the Memorandum also notes that guidance contained within the 2015 Policy
Memorandum “is consistent with those policy memoranda,” providing “consolidative and
authoritative guidance” on the question of specialized knowledge in L-1B petitions. PM-602-
0111 at 5.


11 – OPINION & ORDER
workers in a similar position in the field” also perform these duties. Id. at *4. It further

emphasized that there was no indication in the record that others in the field could not obtain this

knowledge “in sufficient time so as to not cause a disruption or interruption of [petitioner’s]

business operations.” Id. On reconsideration, the agency maintained its conclusion that the

evidence did not show that the beneficiary’s duties were sufficient to differentiate him from

others in the industry. Id. at *5. The agency emphasized the lack of documentary evidence

explaining and supporting the petitioner’s statements in a letter that the beneficiary worked on

“key components” of their software. Id. The agency also found that the petitioner failed to

explain what part of the software required more than general information technology knowledge,

and that the beneficiary’s work on the software was not sufficient on its own to demonstrate

specialized knowledge. Id.

       The court determined that the agency’s decision was not erroneous. The court recognized

the evidence put forth by the petitioner, including the detailed bulleted points regarding the

beneficiary’s technical abilities, the evidence describing the unique niche occupied by the

petitioning company and its product, declarations that the beneficiary had helped develop the

software, and a statement that it would take three to four years of training and experience to

“yield an expert such as the Beneficiary[.]” Id. at *5. But the court ultimately found “the fact that

someone works with proprietary information or has a high level of technical skill are not

sufficient findings to establish specialized knowledge.” Id. It went on to conclude that “USCIS

could have rationally concluded that the record did not reflect the extent of [the beneficiary’s]

involvement” in developing the software. Id. The court further found that the agency could have

rationally found that evidence of the three or four years of training required to reach the same

skill level as the beneficiary was overstated: “USCIS could have interpreted this to be the time




12 – OPINION & ORDER
required for a recent college graduate to develop both the skills and knowledge to perform at the

same level as [the beneficiary]” rather than the time required for someone else already in the

industry. Id.

        In this case, Defendants denied Plaintiffs’ L-1B petition because Plaintiffs failed to

establish that: (1) the position abroad involved specialized knowledge; (2) the proposed U.S.

position involves specialized knowledge; and (3) Plaintiff Long has specialized knowledge. CAR

06–16. Defendants found that although the position required a certain level of skill with the

Magento program, this knowledge was not sufficiently distinct or uncommon from that of others

in the industry for purposes of L-1B classification. Defendants considered that the positions

require knowledge of the custom modules used by Web Saigon and Forix for web development

and website maintenance. CAR 10. The decision also referenced the other evidence Plaintiffs

submitted, including screen shots showing Plaintiff Long’s use of Magento in his role as a senior

developer. CAR 10. Defendants, however, concluded that this evidence was insufficient to show

that Plaintiff Long’s duties were “uncommon in comparison to knowledge found generally in the

website development or software development field.” CAR 10. Defendants also emphasized that

Magento is commonly used by other developers. CAR 10; see also CAR 12–13 (US Position),

14 (Beneficiary’s Qualifications). Finally, the RFE and decision acknowledge that Plaintiff Long

has gained his knowledge from years of hands-on experience. CAR 10, 14. But Defendant

USCIS ultimately concluded that the evidence does not show how his knowledge of Magneto is

special compared to others in his field. CAR 14.

        Like the agency’s decision in Chain-Sys, Defendants’ decision was not arbitrary or

capricious. Plaintiffs do not dispute that Magento—the tool used to create the custom modules at

issue here—is an open-source program or that the use of Magneto alone is not specialized




13 – OPINION & ORDER
knowledge. As both parties note, the alleged “specialized knowledge” is the knowledge of the

custom modules created by Forix and Web Saigon and the procedures and processes related to

their strategic partnership. But Plaintiffs’ supporting information—as Defendants point out—

does not demonstrate the specialized nature of this knowledge, i.e. that it is distinct or

uncommon in the industry.

       While Plaintiffs’ petition and supporting letters describe the nature and purpose of the

custom modules, the time that was required to develop the modules, and the work that Web

Saigon developers are able to do in maintaining and developing the modules, their petition does

not demonstrate how working with the custom modules requires knowledge that is distinct or

uncommon in comparison to that generally found in the industry. See CAR 61–62, 65. Rather,

these documents largely consist of conclusory statements that the knowledge is specialized

without explanation. Plaintiff broadly asserts that this knowledge is special because the modules

and the partnerships’ processes and procedures are “specific and unique to the strategic

partnership.” CAR 64–65. A similar refrain is repeated in Plaintiffs’ explanation of Plaintiff

Long’s duties, with nearly identical—and broad—descriptions of the specialized knowledge

required for each particular task. See CAR 66 (for example, specialized knowledge includes

“[k]nowledge of how to incorporate Forix LLC’s custom modules”). These letters are relevant

and probative. See Matter of Chawathe, 25 I. & N. Dec. at 376 (finding a letter from the

president of the company was probative evidence as it was relevant, uncontroverted by any other

evidence, and generally supported by other highly-probative documentary evidence). Without

more, however, the letters show only that Plaintiff Long has a working knowledge of the use of

Magento and not how or why his knowledge is specialized. Defendants reasonably concluded

that Plaintiffs’ conclusory statements that the building and maintenance of the companies’




14 – OPINION & ORDER
custom modules is “specialized” does not show that Plaintiffs’ knowledge is distinct or

uncommon as compared to that generally found in the industry.

       As Defendants emphasize in their decision, the documentary evidence provided also fails

to bolster Plaintiffs’ claim of specialized knowledge. As with the letters, the screenshots of

Plaintiff Long working with clients to troubleshoot issues with the modules and the samples of

the code itself do not demonstrate more than Plaintiff Long’s ability to use Magento. Plaintiffs’

letters do allege that at least a year and half of training was required to gain the requisite

specialized knowledge to work with the custom modules. CAR 065–66. The letters also explain

that a developer with fundamental Magento knowledge would “encounter bugs that they do not

know how to resolve and he or she would need to spend a great deal of time debugging the

code.” CAR 544. According to Plaintiffs, without knowledge of how to use the custom modules,

developers would “be much too inefficient” in working and maintaining the custom modules

without sacrificing security, privacy, and functionality. CAR 545. Significant economic cost or

inconvenience is a consideration when evaluating whether the knowledge is specialized. See PM-

602-0111 at 8; Fogo De Chao, 769 F.3d at 1142–43 (finding that economic inconvenience

should be considered by the agency). But as in Chain-Sys, Plaintiffs’ description on this point is

vague and lacks evidentiary support. See Chain-Sys, 2016 WL 285031, at *5. These statements

do not show by a preponderance of the evidence that Plaintiff Long’s knowledge is uncommon

or distinct as compared to others in the industry. Thus, Defendants’ decision denying Plaintiffs’

L-1B petition was not arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with the law.

///

///




15 – OPINION & ORDER
                                    CONCLUSION

      The Court DENIES Plaintiffs’ Motion for Summary Judgment [30] and GRANTS

Defendants’ Cross Motion for Summary Judgment [32].

      IT IS SO ORDERED.



               May 27, 2021
      DATED:_______________________.




                                               ______________________________
                                               MARCO A. HERNÁNDEZ
                                               United States District Judge




16 – OPINION & ORDER
